Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The amendment filed 4/28/2021 has been entered
Claims 1-22 are rejected.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1, 2, and 4 of parent U.S. Patent No. 10,368,360. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because independent claims 1, 15, and 18 of the instant application merely broaden the scope of claims 1, 2, and 4 of U.S. Patent No. 8,644,281 B2 by omitting limitations.  Most of the independent claims 1, 15, and 18 of the instant application are contained in independent claim 1 of the parent patent 10,368,360.   Conditional parameters are in claim 2 (and others) of 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 11-14, 18-19, and 21-22 are rejected under 35 U.S.C 103 as being unpatentable over Alicot (US 2011/0169612) in view of Bakos (US 2008/0125101).

Regarding Claim 1, Alicot teaches a method comprising: 
gathering wireless communications activity at a location of a wireless access point (WAP) of one or more wireless stations in proximity to the WAP (Alicot, Fig 4, paragraph 34, table 50 includes a listing of wireless node and sensor addresses and statuses obtained from responses when the controller polls these devices); 
analyzing the gathered wireless communications activity to tag and track behavior of the one or more wireless stations in proximity to the WAP (Alicot, Fig 1, Fig 4, paragraph 34, table 50 includes a listing of wireless node and sensor addresses and statuses obtained from responses when the controller polls these devices, paragraph 27, network controller 14 becomes aware of the presence of each wireless node device 18 in the network as well as learning which sensor device 12 is associated with which wireless node device 18, this allows the network, via network controller 14, to “self-learn” the topology of the network); 
Alicot does not explicitly teach the below limitations:
determining whether the gathered wireless communications activity correspond to conditional parameters for a network event rule, wherein each network event rule indicate at least a triggering device tag to monitor for specific network event, a conditional parameter related to the specific network event, and an action for a target device operatively coupled to a wireless local area network (WLAN) of the WAP; and 
in response to network event rule conditional parameters being satisfied, initiating the action for the target device indicated by the network event rule, wherein the conditional parameters are satisfied at least in part by the gathered wireless communications activity from the one or more wireless stations indicating an occurrence of the specific network event.
However Bakos teaches the below limitations:
determining whether the gathered wireless communications activity correspond to conditional parameters for a network event rule, wherein each network event rule indicate at least a triggering device tag to monitor for specific network event, a conditional parameter related to the specific network event, and an action for a target device operatively coupled to a wireless local area network (WLAN) of the WAP (Bakos, paragraph 42, the rule may include conditions, which, when satisfied, trigger the execution of a particular action or event at a specified device, paragraph 34, the detection of a condition at one device may cause the occurrence of an event or action at another device, paragraph 43, the rule is satisfied when conditions necessary for satisfaction of the rule are met, the rule may be stated in IF/THEN format, and may include additional conditions such as temporal conditions or contextual conditions, and may include Boolean operators); and 
in response to network event rule conditional parameters being satisfied, initiating the action for the target device indicated by the network event rule, wherein the conditional parameters are satisfied at least in part by the gathered wireless communications activity from the one or more wireless stations indicating an occurrence of the specific network event (Bakos, paragraph 42, the rule may include conditions, which, when satisfied, trigger the execution of a particular action or event at a specified device, paragraph 34, the detection of a condition at one device may cause the occurrence of an event or action at another device, paragraph 43, the rule is satisfied when conditions necessary for satisfaction of the rule are met, the rule may be stated in IF/THEN format, and may include additional conditions such as temporal conditions or contextual conditions, and may include Boolean operators).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Alicot by adding initiating an action upon a rule match as taught by Bakos.    Because Alicot and Bakos teach maintaining a list of devices, and specifically Bakos teaches initiating an action upon a rule match for the benefit of the analogous art of cross triggering and detection of platform dependent actions and events (Bakos, abstract).

Regarding Claim 4, Alicot and Bakos further teach wherein analyzing the gathered wireless communications comprises maintaining a table of tags to identify wireless stations and track the behavior of each of the wireless stations (Alicot, Fig 4, paragraph 34, table 50 includes a listing of wireless node and sensor addresses and statuses obtained from responses when the controller polls these device).

Regarding Claim 5, Alicot and Bakos further teach wherein a tag of a previously identified wireless station is used each time wireless communications activity of that identified wireless station is gathered in proximity to the WAP (Bakos, paragraph 43, context engines 86 and 106 may be capable of determining when other devices, buildings, or individuals are in proximity, when the context engine determine that the particular context condition is satisfied, then satisfaction of the context condition may be indicated with respect to each rule having the particular context condition).

Regarding Claim 11, Alicot and Bakos further teach wherein gathering the wireless communication activity is via at least one of channel scanning, deep packet inspection, and probe requests (Alicot, Fig 4, paragraph 34, table 50 includes a listing of wireless node and sensor addresses and statuses obtained from responses when the controller polls these devices).

Regarding Claim 12, Alicot and Bakos further teach wherein the conditional parameters for a network event rule include a change in proximity of the one or more wireless stations relative to the WAP based on the gathered wireless communications activity (Bakos, paragraph 43, context engines 86 and 106 may be capable of determining when other devices, buildings, or individuals are in proximity, when the context engine determine that the particular context condition is satisfied, then satisfaction of the context condition may be indicated with respect to each rule having the particular context condition).

Regarding Claim 13, Alicot and Bakos further teach wherein the change in proximity indicates whether the one or more wireless stations is moving towards or away from the WAP based on the gathered wireless communications activity (Bakos, paragraph 43, context engines 86 and 106 may be capable of determining when other devices, buildings, or individuals are in proximity, hence if a device is in proximity it has moved towards the AP).

Regarding Claim 14, Alicot and Bakos further teach wherein the conditional parameters for a network event rule include a transition in communication status of the one or more wireless stations relative to the WAP based on gathered wireless communications activity (Alicot, paragraph 34, table 50 includes a listing of wireless node and sensor addresses and statuses obtained from responses when the controller polls these devices, the response to the poll request is interpreted as a transition in communication status of a device).

Regarding Claim 18, Alicot teaches a wireless access point (WAP) configured to support wireless communications on a wireless local area network (WLAN), and the WAP comprising (Alicot, Fig 4, paragraph 34, table 50 includes a listing of wireless node and sensor addresses and statuses obtained from responses when the controller polls these devices): 
a plurality of components coupled to one another to form transmit and receive paths for processing wireless communications (Alicot, Fig 4, paragraph 34, table 50 includes a listing of wireless node and sensor addresses and statuses obtained from responses when the controller polls these devices); 
an event detection circuit to gather wireless communications activity at a location of a wireless access point (WAP) of one or more wireless stations in proximity to the WAP, and analyze the gathered wireless communications activity to tag and track behavior of the one or more wireless stations in proximity to the WAP (Alicot, Fig 1, Fig 4, paragraph 34, table 50 includes a listing of wireless node and sensor addresses and statuses obtained from responses when the controller polls these devices, paragraph 27, network controller 14 becomes aware of the presence of each wireless node device 18 in the network as well as learning which sensor device 12 is associated with which wireless node device 18, this allows the network, via network controller 14, to “self-learn” the topology of the network); and 
Alicot does not explicitly teach the below limitations:
a non-volatile memory storing network event rules wherein one or more network event rules indicate at least conditional parameters to initiate an action for a targeted device; 
a rule initiation circuit to initiate an action for a target device indicated by a network event rule, wherein the conditional parameters are satisfied at least in part by the gathered wireless communications activity from the one or more wireless stations indicating an occurrence of a particular network event.  
However Bakos teaches the below limitations:
a non-volatile memory storing network event rules wherein one or more network event rules indicate at least conditional parameters to initiate an action for a targeted device (Bakos, paragraph 22, the controller 20 may include functionality to operate one or more software programs, which may be stored in memory, paragraph 42, the rule may include conditions, which, when satisfied, trigger the execution of a particular action or event at a specified device, paragraph 34, the detection of a condition at one device may cause the occurrence of an event or action at another device, paragraph 43, the rule is satisfied when conditions necessary for satisfaction of the rule are met, the rule may be stated in IF/THEN format, and may include additional conditions such as temporal conditions or contextual conditions, and may include Boolean operators ; 
a rule initiation circuit to initiate an action for a target device indicated by a network event rule, wherein the conditional parameters are satisfied at least in part by the gathered wireless communications activity from the one or more wireless stations indicating an occurrence of a particular network event (Bakos, paragraph 42, the rule may include conditions, which, when satisfied, trigger the execution of a particular action or event at a specified device, paragraph 34, the detection of a condition at one device may cause the occurrence of an event or action at another device, paragraph 43, the rule is satisfied when conditions necessary for satisfaction of the rule are met, the rule may be stated in IF/THEN format, and may include additional conditions such as temporal conditions or contextual conditions, and may include Boolean operators).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Alicot by adding initiating an action upon a rule match as taught by Bakos.    Because Alicot and Bakos teach maintaining a list of devices, and specifically Bakos teaches initiating an action upon a rule match for the benefit of the analogous art of cross triggering and detection of platform dependent actions and events (Bakos, abstract).

Regarding Claim 19, Alicot and Bakos further teach wherein the conditional parameters for a network event rule include a change in proximity of the one or more wireless stations relative to the WAP based on the gathered wireless communications activity (Bakos, paragraph 43, context engines 86 and 106 may be capable of determining when other devices, buildings, or individuals are in proximity, when the context engine determine that the particular context condition is satisfied, then satisfaction of the context condition may be indicated with respect to each rule having the particular context condition).

Regarding Claim 21, Alicot and Bakos further teach wherein the network event rule tags a wireless station to monitor for the specific network event (Bakos, paragraph 42, the rule may include conditions, which, when satisfied, trigger the execution of a particular action or event at a specified device, paragraph 34, the detection of a condition at one device may cause the occurrence of an event or action at another device).

Regarding Claim 22, Alicot and Bakos further teach wherein the conditional parameter relates to at least one of: a proximity, a location, a received signal strength indication (RSSI), or an association status of the one or more wireless stations (Bakos, Fig 3, paragraph 38, context engine 86 may monitor resources of the first device 70 to signal the rule management element 88 when the first device 70 is within proximity to other devices, paragraph 34, an occurrence of an event or action used in formulation of a rule may  for example unlock a screen saver by the mobile device on the PC by detecting the proximity of a “friendly” device of the authorized user).

Claims 2-3, 9-10, 15-16, and 20 are rejected under 35 U.S.C 103 as being unpatentable over Alicot (US 2011/0169612) and  Bakos (US 2008/0125101), and further in view of Kotlicki (US 2014/0176310).

Regarding Claim 2, Alicot and Bakos further teach wherein the conditional parameters for a security network event rule are satisfied at least in part by the gathered wireless communications activity including intercepting probe requests transmitted from an unknown wireless station, and the security network event rule initiates a security action for a security target device (Alicot, Fig 4, paragraph 34, table 50 includes a listing of wireless node and sensor addresses and statuses obtained from responses when the controller polls these devices, Bakos, paragraph 42, the rule may include conditions, which, when satisfied, trigger the execution of a particular action or event at a specified device, paragraph 34, the detection of a condition at one device may cause the occurrence of an event or action at another device, paragraph 43, the rule is satisfied when conditions necessary for satisfaction of the rule are met, the rule may be stated in IF/THEN format, and may include additional conditions such as temporal conditions or contextual conditions, and may include Boolean operators).
Alicot and Bakos do not explicitly teach the below limitation:
(wherein the conditional parameters for a security network event rule are satisfied at least in part by the gathered wireless communications activity including intercepting probe requests) transmitted from an unknown wireless station, (and the security network event rule initiates a security action for a security target device).
However Kotlicki teaches the below limitation:
(wherein the conditional parameters for a security network event rule are satisfied at least in part by the gathered wireless communications activity including intercepting probe requests) transmitted from an unknown wireless station, (and the security network event rule initiates a security action for a security target device) (Kotlicki, paragraph 126, the unknown smart device process may be triggered when an unknown smart device is detected to be present at the same subarea as smart device 130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Alicot and Bakos by adding detecting activity from an unassociated device as taught by Kotlicki.    Because Alicot, Bakos, and Kotlicki teach monitoring devices, and specifically Kotlicki teaches initiating an action upon a rule match for the benefit of the analogous art of presence based control of connected devices (Kotlicki, abstract).

Regarding Claim 3, Alicot, Bakos, and Kotlicki further teach wherein the conditional parameters for the security network event rule are further satisfied at least in part by determining an administrator tagged wireless station is not in proximity to the WAP, and the security action for the security target device includes at least one of turning on a light, recording with a security camera, and notifying a remote security service (Bakos, paragraph 43, context engines 86 and 106 may be capable of determining when other devices, buildings, or individuals are in proximity, when the context engine determine that the particular context condition is satisfied, then satisfaction of the context condition may be indicated with respect to each rule having the particular context condition).

Regarding Claim 9, Alicot and Bakos teach all the limitations of parent claim 1, but do not explicitly teach wherein the wireless communications include activity independent of the one or more wireless stations authenticated with the WAP, however Kotlicki teaches wherein the wireless communications include activity independent of the one or more wireless stations authenticated with the WAP (Kotlicki, paragraph 126, the unknown smart device process may be triggered when an unknown smart device is detected to be present at the same subarea as smart device 130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Alicot and Bakos by adding detecting activity from an unassociated device as taught by Kotlicki.    Because Alicot, Bakos, and Kotlicki teach monitoring devices, and specifically Kotlicki teaches initiating an action upon a rule match for the benefit of the analogous art of presence based control of connected devices (Kotlicki, abstract).

Regarding Claim 10, Alicot and Bakos teach all the limitations of parent claim 1, but do not explicitly teach wherein gathering the wireless communication activity comprises intercepting wireless communication activity of a wireless station that is unassociated with the WAP, however Kotlicki teaches wherein gathering the wireless communication activity comprises intercepting wireless communication activity of a wireless station that is unassociated with the WAP (Kotlicki, paragraph 126, the unknown smart device process may be triggered when an unknown smart device is detected to be present at the same subarea as smart device 130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Alicot and Bakos by adding detecting activity from an unassociated device as taught by Kotlicki.    Because Alicot, Bakos, and Kotlicki teach monitoring devices, and specifically Kotlicki teaches initiating an action upon a rule match for the benefit of the analogous art of presence based control of connected devices (Kotlicki, abstract).

Regarding Claim 15, Alicot teaches a method comprising wireless communications activity gathered at a location of a wireless access point (WAP), wherein the gathered wireless communications activity is of one or more wireless stations in proximity to the WAP (Alicot, Fig 4, paragraph 34, table 50 includes a listing of wireless node and sensor addresses and statuses obtained from responses when the controller polls these devices); 
Alicot does not explicitly teach the below limitation:
(a method comprising) initiating an action of a targeted device based on (wireless communications activity gathered at a location of a wireless access point (WAP), wherein the gathered wireless communications activity is of one or more wireless stations in proximity to the WAP), wherein the wireless communications includes activity independent of the one or more wireless stations relationship with the WAP;
wherein a network event rule indicates at least a network event, a specified wireless station and the action of the targeted device, wherein the network event rule is triggered by conditional parameters being satisfied based on gathered wireless communications activity for the specified wireless station indicating an occurrence of the specific network event;
However Bakos teaches the below limitations:
(a method comprising) initiating an action of a targeted device based on (wireless communications activity gathered at a location of a wireless access point (WAP), wherein the gathered wireless communications activity is of one or more wireless stations in proximity to the WAP) (Bakos, paragraph 42, the rule may include conditions, which, when satisfied, trigger the execution of a particular action or event at a specified device, paragraph 34, the detection of a condition at one device may cause the occurrence of an event or action at another device, paragraph 43, the rule is satisfied when conditions necessary for satisfaction of the rule are met, the rule may be stated in IF/THEN format, and may include additional conditions such as temporal conditions or contextual conditions, and may include Boolean operators);
wherein a network event rule indicates at least a network event, a specified wireless station and the action of the targeted device, wherein the network event rule is triggered by conditional parameters being satisfied based on gathered wireless communications activity for the specified wireless station indicating an occurrence of the specific network event (Bakos, paragraph 42, the rule may include conditions, which, when satisfied, trigger the execution of a particular action or event at a specified device, paragraph 34, the detection of a condition at one device may cause the occurrence of an event or action at another device, paragraph 43, the rule is satisfied when conditions necessary for satisfaction of the rule are met, the rule may be stated in IF/THEN format, and may include additional conditions such as temporal conditions or contextual conditions, and may include Boolean operators);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Alicot by adding initiating an action upon a rule match as taught by Bakos.    Because Alicot and Bakos teach maintaining a list of devices, and specifically Bakos teaches initiating an action upon a rule match for the benefit of the analogous art of cross triggering and detection of platform dependent actions and events (Bakos, abstract).
Alicot and Bakos do not explicitly teach the below limitations:
(a method comprising initiating an action of a targeted device based on wireless communications activity gathered at a location of a wireless access point (WAP), wherein the gathered wireless communications activity is of one or more wireless stations in proximity to the WAP), wherein the wireless communications includes activity independent of the one or more wireless stations relationship with the WAP;
However Kotlicki teaches the below limitation:
(a method comprising initiating an action of a targeted device based on wireless communications activity gathered at a location of a wireless access point (WAP), wherein the gathered wireless communications activity is of one or more wireless stations in proximity to the WAP), wherein the wireless communications includes activity independent of the one or more wireless stations relationship with the WAP (Kotlicki, paragraph 126, the unknown smart device process may be triggered when an unknown smart device is detected to be present at the same subarea as smart device 130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Alicot and Bakos by adding detecting activity from an unassociated device as taught by Kotlicki.    Because Alicot, Bakos, and Kotlicki teach monitoring devices, and specifically Kotlicki teaches initiating an action upon a rule match for the benefit of the analogous art of presence based control of connected devices (Kotlicki, abstract)

Regarding Claim 16, Alicot, Bakos, and Kotlicki further teach wherein gathering the wireless communication activity is via at least one of channel scanning and deep packet inspection (Alicot, Fig 4, paragraph 34, table 50 includes a listing of wireless node and sensor addresses and statuses obtained from responses when the controller polls these devices, this would be considered channel scanning).

Regarding Claim 20, Alicot and Bakos teach all the limitations of parent claim 18, but do not explicitly teach wherein to gather the wireless communication activity, the event detection circuit is to intercept wireless communication activity of a wireless station that is unassociated with the WAP, however Kotlicki teaches wherein to gather the wireless communication activity, the event detection circuit is to intercept wireless communication activity of a wireless station that is unassociated with the WAP (Kotlicki, paragraph 126, the unknown smart device process may be triggered when an unknown smart device is detected to be present at the same subarea as smart device 130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Alicot and Bakos by adding detecting activity from an unassociated device as taught by Kotlicki.    Because Alicot, Bakos, and Kotlicki teach monitoring devices, and specifically Kotlicki teaches initiating an action upon a rule match for the benefit of the analogous art of presence based control of connected devices (Kotlicki, abstract). 

Claims 6-7 are rejected under 35 U.S.C 103 as being unpatentable over Alicot (US 2011/0169612) and  Bakos (US 2008/0125101), and further in view of Albert (US 2006/0239333).

Regarding Claim 6, Alicot and Bakos teach all the limitations of parent claim 4, but do not explicitly teach further comprising assigning a new tag in the table of tags for wireless communications activity gathered from an unidentified wireless station, however Albert teaches further comprising assigning a new tag in the table of tags for wireless communications activity gathered from an unidentified wireless station (Albert, paragraph 67, a new device needs to be assigned a network ID in order to join the network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Alicot and Bakos by adding assigning a tag to an unknown device as taught by Albert.    Because Alicot, Bakos, and Albert teach monitoring network components, and specifically Albert teaches assigning a tag to an unknown device for the benefit of the analogous art of operating a mesh network (Albert, abstract). 

Regarding Claim 7, Alicot and Bakos teach all the limitations of parent claim 4, but do not explicitly teach further comprising assigning a wildcard tag for wireless communications activity intercepted from an unidentified wireless station that is not authenticated by the WAP, however Albert teaches teach further comprising assigning a wildcard tag for wireless communications activity intercepted from an unidentified wireless station that is not authenticated by the WAP (Albert, paragraph 67, a new device needs to be assigned a network ID in order to join the network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Alicot and Bakos by adding assigning a tag to an unknown device as taught by Albert.    Because Alicot, Bakos, and Albert teach monitoring network components, and specifically Albert teaches assigning a tag to an unknown device for the benefit of the analogous art of operating a mesh network (Albert, abstract).

Claims 8 is rejected under 35 U.S.C 103 as being unpatentable over Alicot (US 2011/0169612) and Bakos (US 2008/0125101), and further in view of Winn (US 2013/0159408).

Regarding Claim 8, Alicot and Bakos teach all the limitations of parent claim 1, but do not explicitly teach  the below limitations:
wherein analyzing the gathered wireless communications comprises determining usage patterns by tracking a specified wireless station in proximity to the WAP, and detecting one or more reactions of a specified target device that correspond to specified wireless station; and 
determining a new network event rule for the specified wireless station with conditional parameters from the usage patterns to automatically initiate the reaction for the specified the target device based on future gathered wireless communications activity from the specified target device.
However Winn teaches the below limitations:
wherein analyzing the gathered wireless communications comprises determining usage patterns by tracking a specified wireless station in proximity to the WAP, and detecting one or more reactions of a specified target device that correspond to specified wireless station (Winn, Fig 6, paragraph 61, at operation 640 the system may generate a database of user response actions and features, paragraph 62, at operation 650 the actions processor may submit the database to a trainer component for generating a pattern of past user response actions); and 
determining a new network event rule for the specified wireless station with conditional parameters from the usage patterns to automatically initiate the reaction for the specified the target device based on future gathered wireless communications activity from the specified target device (Winn, Fig 6, paragraph 63, at operation 670 the system automatically predicts likely user action based on the pattern of past user response actions, Fig7, paragraph 67, notifier component 720 receives a directive from the prediction system based on the predicted action response associated with the data received and assigns a user notification to the predicted action response and sends this user notification to one or more client devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Alicot and Bakos by adding determining a rule based on past user actions as taught by Winn.    Because Alicot, Bakos, and Winn teach monitoring network components, and specifically Winn teaches determining a rule based on past user actions for the benefit of the analogous art of automatically notifying a user of predicted action (Winn, abstract).

Claim 17 is rejected under 35 U.S.C 103 as being unpatentable over Alicot (US 2011/0169612), Bakos (US 2008/0125101), and Kotlicki (US 2014/0176310), and further in view of Winn (US 2013/0159408).

Regarding Claim 17, Alicot, Bakos, and Kotlicki teach all the limitations of parent claim 15, but do not explicitly teach further comprising determining a new network event rule for the specified wireless station to automatically initiate an observed action for a corresponding target device with conditional parameters based on usage patterns from gathered wireless communications activity from the specified wireless station.
However Winn teaches further comprising determining a new network event rule for the specified wireless station to automatically initiate an observed action for a corresponding target device with conditional parameters based on usage patterns from gathered wireless communications activity from the specified wireless station (Winn, Fig 6, paragraph 61, at operation 640 the system may generate a database of user response actions and features, paragraph 62, at operation 650 the actions processor may submit the database to a trainer component for generating a pattern of past user response actions, paragraph 63, at operation 670 the system automatically predicts likely user action based on the pattern of past user response actions, Fig7, paragraph 67, notifier component 720 receives a directive from the prediction system based on the predicted action response associated with the data received and assigns a user notification to the predicted action response and sends this user notification to one or more client devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Alicot, Bakos, and Kotlicki by adding determining a rule based on past user actions as taught by Winn.    Because Alicot, Bakos, Kotlicki, and Winn teach monitoring network components, and specifically Winn teaches determining a rule based on past user actions for the benefit of the analogous art of automatically notifying a user of predicted action (Winn, abstract).

Response to Arguments
Applicant's arguments have been fully considered but are respectfully not persuasive.
For independent claim 1, and similarly for independent claims 15 and 18, Applicant argues that Alicot and Bakos do not teach the below limitations: (Remarks, page 8 paragraph 3)
(a) “Analyzing the gathered wireless communications activity to tag and track behavior of the one or more wireless stations in proximity to the WAP”;
(b) “… wherein each network event rule indicate at least a triggering device tag to monitor for specific network event, a conditional parameter related to the specific network event …”;
( c ) “… wherein the conditional parameters are satisfied at least in part by the gathered wireless communications activity from the one or more wireless stations indicating an occurrence of the specific network event”;
	Regarding limitation (a), Alicot, in paragraph 34, table 50 teaches a listing of wireless node and sensor addresses and statuses obtained from responses when the controller polls these devices.   Alicot further in paragraph 27 teaches a network controller “self-learning” the topology of the network, including which sensor devices are associated with which wireless node devices, hence determining tags that are in table 50 by self-learning.
	Regarding limitation (b) and ( c ), Bakos in paragraph 42 teaches that the rule may include conditions, which, when satisfied, trigger the execution of a particular action or event at a specified device, and further in paragraph 34 teaches that the detection of a condition at one device may cause the occurrence of an event or action at another device, hence a device is monitored for events that fulfill the criteria of the rule.   Bakos in paragraph 43 teaches that the rule is satisfied when conditions necessary for satisfaction of the rule are met, the rule may be stated in IF/THEN format, and may include additional conditions such as temporal conditions or contextual conditions, and may include Boolean operators, hence the “IF” portion of the rule contains the conditional parameters, and specific conditions constitute the network event.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Morimura (US 2011/0314330)
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.D/Examiner, Art Unit 2412                                                                                                                                                                                                        /WALLI Z BUTT/Examiner, Art Unit 2412